Filed electronically with the Securities and Exchange Commission on February 23, 2012 File No. 002-14400 File No. 811-00642 SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 130 |X| and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 110|X| DWS International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue, New York, NY10154 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code:(617) 295-1000 John Millette One Beacon Street, Boston, MA 02108 (Name and Address of Agent for Service) Copy to: Thomas Hiller, Esq. Ropes & Gray Prudential Tower, 800 Boylston Street Boston, MA 02199-3600 It is proposed that this filing will become effective (check appropriate box): |X| Immediately upon filing pursuant to paragraph (b) || On February 1, 2012pursuant to paragraph (b) || 60 days after filing pursuant to paragraph (a)(1) || On pursuant to paragraph (a)(1) || 75 days after filing pursuant to paragraph (a)(2) || On pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: || This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This filing relates solely to the following Funds, each a series of the Registrant: · DWS Diversified International Equity Fund — Class A, Class B, Class C, Institutional Class, Class R, and Class S · DWS Emerging Markets Equity Fund — Class A, Class B, Class C, Institutional Class and Class S · DWS Latin America Equity Fund — Class A, Class B, Class C and Class S · DWS World Dividend Fund — Class A, Class B, Class C, Institutional Class and Class S SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this amendment to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of New York and the State of New York on the 21st day of February 2012. DWS INTERNATIONAL FUND, INC. By:/s/ W. Douglas Beck W. Douglas Beck* President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: SIGNATURE TITLE DATE /s/W. Douglas Beck W. Douglas Beck* President February 21, 2012 /s/Paul H. Schubert Paul H. Schubert Chief Financial Officer and Treasurer February 21, 2012 /s/John W. Ballantine John W. Ballantine* Director February 21, 2012 /s/Henry P. Becton, Jr. Henry P. Becton, Jr.* Director February 21, 2012 /s/Dawn-Marie Driscoll Dawn-Marie Driscoll* Director February 21, 2012 /s/Keith R. Fox Keith R. Fox* Director February 21, 2012 /s/Paul K. Freeman Paul K. Freeman* Chairperson and Director February 21, 2012 /s/Kenneth C. Froewiss Kenneth C. Froewiss* Director February 21, 2012 /s/Richard J. Herring Richard J. Herring* Director February 21, 2012 /s/William McClayton William McClayton* Director February 21, 2012 /s/Rebecca W. Rimel Rebecca W. Rimel* Director February 21, 2012 /s/William N. Searcy, Jr. William N. Searcy, Jr.* Director February 21, 2012 /s/Jean Gleason Stromberg Jean Gleason Stromberg* Director February 21, 2012 /s/Robert H. Wadsworth Robert H. Wadsworth* Director February 21, 2012 *By: /s/Caroline Pearson Caroline Pearson** Chief Legal Officer ** Attorney-in-fact pursuant to the powers of attorney that are incorporated herein by reference to Post-Effective Amendment No. 125 to the Registration Statement, as filed on October 21, 2011; and as filed on December 1, 2008 in Post-Effective Amendment No. 113 to the Registration Statement. EXHIBIT INDEX IndexNo. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
